DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wire feeding unit configured to feed” in claim 1 [corresponding structure is feeding gears 30];
“curl forming unit configured to form a path” in claim 1 [corresponding structure is curl guide 50, induction guide 51];
“cutting unit configured to cut” in claim 1 [corresponding structure is fixed blade 64 and movable blade 61];
“rotation regulation part configured to regulate rotation” in claim 1 [corresponding structure is rotation regulation blade 74a and rotation regulation claw 74b]];
“tension applying part configured to perform...an operation of applying tension” in claim 1 [corresponding structure is first and second projections or spring]; and 
“drive unit configured to drive” in claim 7 [corresponding structure is motor 80 and decelerator 81]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, the claim states “the tension applying part is configured to move the wire engaging body whose rotation regulation by the rotation regulation part is released in a direction away from the butting part”, it is unclear if the phrase “in a direction away from the butting part” is further defining the direction the rotation is released or the direction the wire engaging body is moved. Clarification and/or correction is required. It is further noted that dependent upon how claim 2 is amended the claimed subject matter of claim 3 is very close to the same claimed subject matter of claim 2 and a potential duplicate claim objection may be present. 
With regards to claim 4, there appears to be insufficient antecedent basis for the limitation “the axis direction” found in line 5. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama et al (US 5,871,036).
In reference to claim 1, Murayama et al discloses a binding machine comprising
a wire feeding unit (3) configured to feed a wire [see col. 5 lines 49-51],
a curl forming unit (4) configured to form a path along which the wire (2) fed by the wire feeding unit (3) is to be wound around a to-be-bound object [see col. 5 lines 51-54],
a butting part [box element adjacent to-be-bound object; see figure 1] against which the to-be-bound object is to be butted,
a cutting unit (6) configured to cut the wire (2) wound on the to-be-bound object [see col. 5 lines 54-55], 
a binding unit (5) configured to twist the wire wound on the to-be-bound object [see col. 5 lines 59-61],
wherein the binding unit (5) comprises
a rotary shaft (14) [see figure 3; col. 6 lines 13-14],
a wire engaging body (13, 19) configured to move in an axis direction of the rotary shaft and to engage the wire in a first operation area in the axis direction of the rotary shaft and configured to move in the axis direction of the rotary shaft and to twist the wire with rotating together with the rotary shaft in a second operation area in the axis direction of the rotary shaft [see figure 3; col. 6 lines 50-61], 
a rotation regulation part (22, 23) configured to regulate rotation of the wire engaging body [see col. 6 lines 31-36; figure 3], and
a tension applying part (24, 25) configured to perform, in the second operation area, an operation of applying tension on the wire engaged by the wire engaging body in the first operation area [see col. 6 lines 59-67], and
wherein the tension applied to the wire is equal to or larger than 10% and equal to or smaller than 50% with respect to a maximum tensile load of the wire [it is noted this limitation is being interpreted as an intended function since the workpiece is not positively recited].
In reference to claim 2, Murayama et al further discloses the tension applying part is configured to move the wire engaging body (13, 19) whose rotation regulation by the rotation regulation part (22, 23) is released in a direction away from the butting part, configured to release movement of the wire engaging body in the direction away from the butting part, and configured to cause the wire engaging body to be able to move toward the butting part [see col. 6 lines 46-61].
In reference to claim 3, Murayama et al further discloses the tension applying part is configured to move the wire engaging body (13, 19) whose rotation is regulated by the rotation regulation part in a direction away from the butting part, configured to release movement of the wire engaging body in the direction away from the butting part, and configured to cause the wire engaging body to be able to move toward the butting part [see col. 6 lines 46-61].
In reference to claim 4, Murayama et al further discloses the wire engaging body comprises a hook (19) configured to engage the wire by an opening/closing operation and a sleeve (17) configured to open/close the hook (19) [see col. 6 lines 18-26; see figure 3].
In reference to claim 5, Murayama et al further discloses the tension applying part includes a tension applying spring (25) configured to urge the wire engaging body (13) away from the butting part [see col. 6 lines 14-15].
In reference to claim 6, Murayama et al further discloses the tension applying spring (25) is provided on an outer periphery of the wire engaging body, as seen in figure 3.
In reference to claim 7, Murayama et al further discloses the tension applying spring (25) is provided to a connection portion connecting the rotary shaft (14) and a drive unit configured to drive the binding unit [see figure 3; col. 6 lines 37-45].
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,956,989 to Kusakari discloses of a binding machine having rotation preventative part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725